                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT



REBECCA M. MURILLO,

                      Plaintiff,

          v.
                                                            Civil Action No.
                                                            3:17-cv-01883- VLB
A BETTER WAY WHOLESALE AUTOS, INC. and
WEST LAKE SERVICES, LLC d/b/a WEST LAKE
                                                            October 21, 2019
FINANCIAL SERVICES


                              Defendants.



    DECLARATION OF KENNETH A. VOTRE SUBMITTED IN RESPONSE TO COURT’S
                  OCTOBER 8, 2019 ORDER TO SHOW CAUSE


         The undersigned, under penalty of perjury states as follows:

      1. I am a member of the bar of the United States District Court for the District of

         Connecticut and respectfully submit this Declaration in response to the Court’s

         Order to Show Cause dated October 8, 2019, and filed on October 10, 2019

         (Show Cause Order #71), directing me to address the Court’s concerns about

         Defendant’s Motion to Alter Judgment and supporting Memorandum of Law in

         the above-referenced matter.

      2. In particular, the court addressed, inter alia, particular portions of the Plaintiff’s

         motion and memorandum which were repetitive of prior filings, as well as the

         positions I took on behalf of my client in this matter where the Court previously



                                                 1
         ruled in favor of the Plaintiff.

                                             FACTUAL BACKGROUND

    3. The Court has ordered me to show cause as to why the ABW Motion and the

         Memorandum of Law in Support of Motion under Rule 59(e), did not violate Rule

         11(b) of the Federal Rules of Civil Procedure (F.R.C.P.) 1. At all times, I was

         guided first and foremost by my duty to advocate zealously on behalf of my client

         A Better Way Wholesale Autos, Inc. (“ABW”) and my obligation as an attorney to

         follow the rules of the court, the law and the rules of Professional Responsibility.

         I sincerely apologize if my filings in any manner misled or wasted the Court’s

         valuable time and that certainly wasn’t my intention.

    4. ABW is a longstanding client of my firm, and I represent and advise it on many

         matters. As with each of my clients, in representing ABW, I take its business

         successes and failures to heart and work tirelessly to do the best job that I can

         within the bounds of the law and my abilities and intelligence. I am, however

         very human and my zealousness can at times affect my objectivity. I never look

         to waste the court’s time nor waste the time of opposing counsel, but I try hard to

         succeed for my clients. I always keep foremost in my mind my obligations as a

         lawyer admitted to the U.S. District Court for the District of Connecticut. I also



1
  Fed. R. Civ. P. 11 (“(b) REPRESENTATIONS TO THE COURT. By presenting to the court a pleading,
written motion, or other paper-whether by signing, filing, submitting, or later advocating it-an attorney or
unrepresented party certifies that to the best of the person's knowledge, information, and belief, formed after an
inquiry reasonable under the circumstances:(1) it is not being presented for any improper purpose, such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation;(2) the claims, defenses, and other legal
contentions are warranted by existing law or by a nonfrivolous argument for extending, modifying, or reversing
existing law or for establishing new law;(3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further investigation or discovery;
and(4) the denials of factual contentions are warranted on the evidence or, if specifically so identified, are
reasonably based on belief or a lack of information.”)

                                                           2
   respect the District Court, and its rules, and each of its Judges.



                         THE MOTION TO ALTER JUDGMENT

5. In the October 8, 2019 Show Cause Order, the Court faulted the Motion To Alter

   Judgment, not for the larger issue it raises seeking to extend the law regarding

   extreme punitive damages awards as applied to District Court Judgments to

   judgments in actions in which a District Court confirms an arbitration award,

   containing very large punitive damages awards, but under Rule 59(e) whether

   the Defendant satisfied its requirement to demonstrate overlooked, or new law or

   facts, or an error, or manifest injustice to allow the Court to reconsider its ruling.

6. I believed at the time I filed the motion that my client was entitled to press their

   legal argument and did believe there was a chance of success on the motion.

   An appeal had already been filed. I apologize I repeated any parts of the prior

   memorandum. I can see now that the repeated portion was not helpful.

   However, at all times I believed and hoped the Court would reconsider its ruling

   to occur and believed the current state of the law caused a manifest injustice to

   occur.

7. It is apparent the District Court disagrees and counsel accepts this conclusion.

8. I assure the Court that there was no purpose behind the motion to cause

   unnecessary delay or needlessly increase the cost of litigation. The undersigned

   believes that the law applicable to District Court decisions regarding excessive

   punitive damage awards should justifiably be extended to the actions seeking the

   confirmation of an Arbitration Award. Scholars have raised the same issue. I was



                                          3
   pursuing that claim and I believed I was raising a good argument and seek a just

   result for my client. As a result of the current state of the law, I believed an

   injustice had occurred. I sought every possible opportunity to convince the Court

   of ABW’s position. Moreover, the Judgment in this matter is unusual in that the

   award of punitive damages is twenty-five (25) to one (1) and that is a huge

   award, in a case like this and it has a significant effect on the Defendant which is

   a good business selling thousands of cars a year to satisfied customers.

9. As the record reflects, the Defendant had filed a notice of appeal to the Second

   Circuit Court of Appeals and intends to raise that issue, and it was filed nearly

   concurrently with the Rule 59 motion.

10. Counsel, perhaps incorrectly, filed the motion to be sure in no way to waive or

   limit its position on appeal. In hindsight, Counsel should have simply have been

   more confident and pursued the appeal.

11. As the Court said in its ruling, “In order for a claim to violate Rule 11(b)(2), a

   pleading must be or border on the frivolous.” Healey v. Chelsea Resources, Ltd.,

   947 F.2d 611 (2d Cir. 1991); see also id. (“Rule 11 targets situation where it is

   patently clear that a claim has absolutely no chance of success.”); Gurary v. Nu-

   Tech Bio-Med, Inc., 303 F.3d 212 (2d Cir. 2002) (using frivolousness as relevant

   standard under Rule(b)(2). Chien v. Skystar Bio-Pharmaceutical Co., 256 F.R.D.

   67 (D. Conn. 2009) awarding sanctions against Attorney Votre under Fed.R.Civ.

   P.11 (b)(2), aff’d on other grounds 378 F. App’_ 109 (2d. Cir. 2010). I did not

   believe the motion was frivolous. However, I may have been overzealous, and

   protective of my client, and should have just relied on the appeal.



                                           4
12. As the Court said: “The problem is not in Mr. Votre’s argument to expand existing

   law to apply Due Process proportionality standards for punitive damages to

   arbitration; rather the issue lies with refiling this argument verbatim on

   reconsideration without alerting the Court that it has already been ruled on. This

   frustrates the purpose of Fed. R. Civ. P. 59(e) in granting extraordinary relief for

   data and case law previously overlooked by the Court.” I apologize if I offended

   the Court. I at the time thought the language helpful. I did not think it an offense

   to the Court.

13. I had no intention of delaying the case and apologized for not alerting the Court

   to repeated arguments which could have allowed the Court to ignore those

   pages. However, at all times, I had hoped the Court would exercise its discretion

   and reconsider its ruling. I wanted to protect my client’s position.

14. The undersigned believed the was a chance of success which would possibly

   obviate the need for appeal. I, of course, recognize the Court disagrees and

   “[W]hile Rule 59 permits a district court to reconsider and amend a previous

   order, the rule offers an ‘extraordinary remedy to be used sparingly in the

   interests of finality and conservation of judicial resources.” 12 James. Moore, et

   al., Moore’s Federal Practice § 59.30[4] (3d ed. 2000). Indeed, “a motion for

   reconsideration should not be granted, absent highly unusual circumstances,

   unless the District Court is presented with newly discovered evidence, committed

   clear error...” A Rule 59(e) motion may not be used to raise new arguments or

   present evidence for the first time when they could reasonably could have been

   raised earlier in the litigation.



                                          5
15. “[S]o long as the Rule 59(e) motion is timely filed, the courts have considerable

   discretion, EEOC v. Lockheed Martin Corp., 116 F.3d 110, 112 (4th Cir.1997).

   Although the courts are not required to consider new legal arguments, or mere

   restatements of old facts or arguments, the court can and should correct clear

   errors in order to preserve the integrity of the final judgment.” Turkmani v. the

   Republic of Bolivia, 273 F. Supp. 2d 45, 50 (D.D.C. 2002), recognizing decisions

   from other circuits, District of Columbia v. John Doe, Appellant, 611 F.3d 888,

   896 (D.C. Cir. 2010), and State of N.Y. v. U.S., 880 F. Supp. 37 (D.D.C. 1995).

16. The grounds for granting relief from Judgment under Rule 59(e) “include (1) an

   intervening change in the controlling law, (2) new evidence previously

   unavailable, and (3) the need to correct clear error or prevent manifest injustice.”

   See Servants of Paraclete v. Does, 204 F. 3d 1005, 1012 (10th Cir. 2000); see

   also Phelps v. Hamilton, 122 F. 3d 1309, 1324 (10th Cir. 1997).” I reacted to

   Defendant’s belief a manifest injustice had been done because of existing law.

17. In signing and filing the Motion to Alter Judgment, I certified that to the best of my

   knowledge, information and belief, formed after a reasonable inquiry under the

   circumstances, (1) the motion was not being pursued for any improper purpose,

   such as to harass, cause unnecessary delay, or needlessly increase the cost of

   litigation; and (2) the claims, defenses and other legal contentions are warranted

   by existing law or by a non-frivolous argument for extending, modifying, or

   reversing existing law or establishing new law. Fed. R. Civ. P. 11(b)(1)-(2). I

   sincerely believed that by filing the motion I had the hope of avoiding an appeal

   or at least limiting the issues an appeal. The sole purpose of filing was to correct



                                          6
   the what appeared to the Defendant to be an excessive punitive damage rising to

   the level of unjust.

18. I believed that there is a good argument for the extension of the law to arbitration

   awards and a good argument the court’s ruling should be reconsidered and I

   accept that the Court disagrees and I was only trying to use every chance my

   client had to consider that extension. That argument has been supported in at

   least one scholarly article.

19. The Motion was not being pursued for any improper purpose, such as to harass,

   cause unnecessary delay, or needlessly increase the cost of litigation. I filed the

   motion after consultation with my client because the client disagreed completely

   with the decision. I believed it had merit. The Defendants believed the award

   was excessive and was beyond the issues they agreed to arbitrate. Under Rule

   59(e) the District Court ruling appeared to Defendants to be in error.

20. I have been a lawyer for 35 years and fight hard for my clients. I am by far not

   perfect and do sometimes get emotionally involved in my client’s cases. I try my

   best to protect them while abiding by the rules. I only wanted to press the issues

   I saw with the award. I have been admitted to the bars of the of the State of

   Connecticut and State of New York since 1984. I also am admitted to United

   States District Courts of the District of Connecticut, the Southern District of New

   York and the Court of Appeals for the Second Circuit. I have also been admitted

   to practice in the United States Supreme Court. the United States Tax Court.

21. I have practiced law in Connecticut as well as New York. I work primarily as

   litigator and in certain transactional areas including taxation, international



                                          7
   transactions and health care law. I received my juris doctorate, magna cum

   laude, from the University of Bridgeport School of Law in 1983, and an LLM in

   Taxation from the same in 1990. I hold an additional LLM in International and

   Comparative Law from Georgetown University Law Center in 1992.

22. From approximately 1993 to 2013, I served as an Adjunct Professor of Law at the

   Quinnipiac University School of Law teaching International Litigation in U.S.

   Courts, Law of the European Union, and International Trade Law.

23. I regularly take pro bono cases and the judges of the United States District Court

   for the District of Connecticut have appointed me to serve as pro bono counsel to

   represent incarcerated litigants. I also serve on the Board of Directors of an arts

   and music organization subject to I.R.C. § 501(c)(3).

24. I consider myself a much better lawyer than this situation might show, if I acted in

   error I sincerely apologize and it was not intentional. The law is and has always

   been my life and I am proud to be a lawyer and believe I have been a good

   example to newer attorneys in the profession of law during my career.

25. I respectfully request that the Court upon review of the foregoing, conclude that

   my conduct in representing my clients does not rise to the level of a violation of

   Rule 11 and does not warrant the imposition of sanctions.




                                         8
Dated: October 21, 2019
                            THE DEFENDANTS
                            A BETTER WAY WHOLESALE AUTOS, INC.,
                            ET AL.

                          By:       /s/ Kenneth A. Votre___

                                Kenneth Votre, Esq.(ct05981)
                                Votre & Associates, P.C.
                                90 Grove Street, Suite 209
                                Ridgefield, CT 06877
                                T: (203) 498-0065
                                F: (203) 821-3595
                                votrelaw@gmail.com




                                9
                               CERTIFICATE OF SERVICE

         I hereby certify that on October 21, 2019, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by email to all parties by operation of the Court’s electronic filing
system or by mail as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF system.


Daniel S. Blinn, Esq.
Brendan Mahoney, Esq.
Consumer Law Group, LLC
35 Cold Spring Road
Suite 512
Rocky Hill, CT 06067
dblinn@consumerlawgroup.com
bmahoney@consumerlawgroup.com

Brian Bromberg, Esq.
Bromberg Law Office, P.C.
26 Broadway, 27th Floor
New York, NY 10004
brian@bromberglawoffice.com




                                    /s/Kenneth A. Votre_______

                                    Kenneth A. Votre




                                             10
